Case 4:19-cv-00016-JHM-HBB Document 1 Filed 02/11/19 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO

                                 (FILED ELECTRONICALLY)


                  4:19-CV-16-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                       PLAINTIFF

vs.

THASHA L. JONES                                                            DEFENDANTS
1713 Hillcrest Drive East
Madisonville, Kentucky 42431

TROVER CLINIC
SERVE: Leif C. Ratliff
Attorney for Judgment Creditor
P. O. Box 429
Madisonville, Kentucky 42431

ABC FINANCE COMPANY
SERVE: James E. Bruce, Jr.
Attorney for Judgment Creditor
1724 South Virginia Street
P. O. Box 603
Hopkinsville, Kentucky 42241-0603


                             COMPLAINT FOR FORECLOSURE

       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.
Case 4:19-cv-00016-JHM-HBB Document 1 Filed 02/11/19 Page 2 of 6 PageID #: 2




       3.      RHS is the holder of a promissory note (“the Note”) executed for value on

September 18, 2006 by Defendant Thasha L. Jones (“the Borrower”). The principal amount of

the Note was $123,500.00, bearing interest at the rate of 6.2500 percent per annum, and payable

in monthly installments as specified in the Note. A copy of the Note is attached as Exhibit A

and incorporated by reference as if set forth fully herein.

       4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

September 19, 2006, in Mortgage Book 868, Page 32, in the Office of the Clerk of Hopkins

County, Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first

mortgage lien against the real property including all improvements, fixtures and appurtenances

thereto at 1713 Hillcrest Drive East, Madisonville, Hopkins County, Kentucky (the “Property”)

and described in more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B

and incorporated by reference as if set forth fully herein.

       5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      On September 16, 2009, the Borrower filed a Chapter 13 bankruptcy petition in

the Bankruptcy Court for the Western District of Kentucky, Case No. 09-41465. On January 10,

2012, the Bankruptcy Court dismissed the case for failure to make Plan payments. (Docket

Entry “DE” 24).

       7.      On March 8, 2012, the Borrower filed a Chapter 13 bankruptcy petition in the

Bankruptcy Court for the Western District of Kentucky, Case No. 12-40342. On December 20,

2013, the Bankruptcy Court dismissed the case for failure to comply with the local rule

concerning tax returns. (DE 36).
                                                  2
Case 4:19-cv-00016-JHM-HBB Document 1 Filed 02/11/19 Page 3 of 6 PageID #: 3




       8.      On May 22, 2014, the Borrower filed a Chapter 13 bankruptcy petition in the

Bankruptcy Court for the Western District of Kentucky, Case No. 14-40555. On September 15,

2017, the Bankruptcy Court dismissed the case for failure to comply with the local rule

concerning tax returns. (DE 42).

       9.      The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

       10.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

       11.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       12.     The unpaid principal balance on the Note is $110,325.75 with accrued interest of

$22,046.16 through February 27, 2018 with a total subsidy granted of $32,321.58, late charges in

the amount of $689.15, and fees assessed of $7,296.38, for a total unpaid balance of $172,679.02

as of February 27, 2018. Interest is accruing on the unpaid principal balance at the rate of

$20.1229 per day after February 27, 2018.

       13.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       14.     The Mortgage granted to RHS by the Borrower is a purchase money mortgage.

The United States is unaware if the Borrower has a spouse, but even if such spouse existed,

pursuant to KRS 392.040(1), any surviving spouse shall not have a spousal interest in land sold


                                                 3
Case 4:19-cv-00016-JHM-HBB Document 1 Filed 02/11/19 Page 4 of 6 PageID #: 4




in good faith after marriage to satisfy an encumbrance created before marriage or to satisfy a lien

for the purchase money.

          15.   Defendant Trover Clinic may claim an interest in the Property by virtue of a

Notice of Judgment Lien recorded on November 18, 2008 in Encumbrance Book 79, Page 294 in

the Hopkins County Clerk's Office, a copy of which is attached as Exhibit D. The interest of

this Defendant is inferior in rank and subordinate in priority to the first mortgage lien on the

Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert its

interest in or claim upon the Property, if any, and offer proof thereof, or be forever barred.

          16.   Defendant ABC Finance Company may claim an interest in the Property by

virtue of a Notice of Judgment Lien recorded on March 23, 2009 in Encumbrance Book 80, Page

712 in the Hopkins County Clerk's Office, a copy of which is attached as Exhibit E. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          17.   There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.    Judgment against the interests of the Borrower in the Property in the principal

amount of $110,325.75, plus $22,046.16 interest as of February 27, 2018, and $32,321.58 for

reimbursement of interest credits, late charges in the amount of $689.15, and fees assessed of

$7,296.38, for a total unpaid balance due of $172,679.02 as of February 27, 2018, with interest

accruing at the daily rate of $20.1229 from February 27, 2018, until the date of entry of


                                                  4
Case 4:19-cv-00016-JHM-HBB Document 1 Filed 02/11/19 Page 5 of 6 PageID #: 5




judgment, and interest thereafter according to law, plus any additional costs, disbursements and

expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov
                                                    5
Case 4:19-cv-00016-JHM-HBB Document 1 Filed 02/11/19 Page 6 of 6 PageID #: 6




                                     1
                  Case 4:19-cv-00016-JHM-HBB Document 1-1 Filed 02/11/19 Page 1 of 1 PageID #: 7


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            THASHA L. JONES, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             HOPKINS
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $172,679.02                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

2/11/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
     Case 4:19-cv-00016-JHM-HBB Document 1-2 Filed 02/11/19 Page 1 of 3 PageID #: 8
 09/18,/00            16:00            Gll?o 825 0707                                           HALLYBURTON                                                          @ ooo




Form RO 1040-16                                                                                                                         Fofin Approvcd
{Rev.7-0s)                                                                                                                              OMB No.0375-01?2
                                                      UNITED STATES DEPARTMENT OF ASRICULTURE
                                                                     RURAL HOUSINC SEBVICE


                                                                    PROIIITISSORY NOTE
                                                                                                                                        SATISFIEO
 TypeofLoan sEcTIoN 5oa
                                                                                                                    ThiE   _         day   of ---,20
 LoanNo. il                                                                                                         United Statee of Arnerica
                                                                                                                    ts1a*
 Date: Ds/ta                             20    06
                                                                                                                    LJSOA, Rural Houeing S€rvices

  1?13 i{irlcrest             Dri-ve,      EaBE
                                                                         (Property Address)
  Madlsonwllle                                                          llonkil's                              KY
                        (City or Town)                                           (Coun1Y1                              (Stsie)

 BORROWER,S PROMISE TO PAY, In return for a loan that I have recelved, I prorni$6 to Pay to the order of the United
 Stales of Amerloa, aeting thror.rgh the Rural Housing Service (and its successors) ("Governrnenl') $ 1r?"Enn nn
 (this amount is called "principal"), plus interest.
 |NTEREST. tnterast witt be charged on thE unpaid prindpal untll fts nJI arnounl of the principal haE been.pald. _l will-pay
 interest at a yearly rate of -,,,-_:':6.-a50!
                                                          I
                                               %. The lBt6rs.et foto requllBd by lhis soctlon ls the rale I will pay both bsfore
 and after eny default descrlbed     belou/,

                                                                        - @r1&ol
   ' l. Frirrcipal and lntere$t payments shall bE tempomrily dofened. The interest accrued                  , ,.               to       .*,
 shatt be added to the principal- The new principal and later accrued interest shall be payable  3      r€gular amortiz€d           in 95
 inslallments on the date indicated in the box below. I authorize the Govammant to enter the amount of such new principal
  here,{--.andtheEm6untofeuchregularinetallmentslntheboxhelowwh6nsudtamounlshavebeen
  determined. I agree to pay principal and Interesl in installments ae indlcated in the box below.

      ll. paymBnls shslt not hp defened. I egroa to pay Frincipal and inlerest                          in           1e6            installrfients es indicated in
 the box below.
                                             a payment every month,
  lwill pay prlncipatand interest by making:+'eih
  r wirr hdrcb my hronthty payment on the
                                                  , day of each month beginning on          . *osq,ob:ef Iq          , eQgq , and
  continuins fq1 395     nionir,=. t witt rnafEEese  pay-nrents every  month   until I have  paid all of the  principal and interest
  and Eny othar charges   dasorihed    Balow  that Lnay owe   under this noto. My   monthly   paymento    will be  applied to lntero$t
  befora principal. lf on -Sm"*g$f*req *{, , a 03 9 . I still owe amount$ und6r thls note, I will pay those amounls in full on
  that date. whlch le called the "rnaturity date."
  My monthly paym€ntwill Oe $,jr17 - Ho                                   I r,Yill rnakg   my manthly psymant at
  nat-er:l afl mv tli I 1 i no st-al:am*rill                                                    or a different place if requlred by the Government.


  pRlNClpAL ADVANCES. lf th6 entlre principal arhount of the loan is not advanced at the lime of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Gqvernment agr9ge to the advance- The
  Government must make the advance provided the advance ls requested lor an authorized purpose' lnt€rest $hall
  accrue on the arnount ot 6ach advanco beginning on th€ dats of tho advance as shown ln the Record of Advsnces
  below- I authorize lhe Govgrnment to entef tha amount and date of the advance ss shown ln the Flscord of Advancss
  below. I authorize the Government tO efiter thE arnount ?nd date of sueh advance on the Reeord of Advances.

  HOUSING ACT OF 1949. Thia promiesory note i$ ffi6di pursuant 10 tltle V of the Houslng Act of 1949. It is for the type
                           .,Type of Loan" block st the top sf his note- Thie note thall be subjecl to the present regulatlons
  of loan indioated in the
  of the Governmenl and to its future regulations nol inconsistent with tns sxprass provlslons of thi$ ndl6-

                                                               rolirequhca.or!'p_9oq.olcollcorionofin1brmationrrnlessirdiuployurrvrlirIoMBoontral
nruatcr. ihe valid (jMB ..mt ol nu-bq firr rhir information cgllcorion i* 05?5-01?2 Thc riruc tcqui!.d ro conrplcrr ihir ir:forErlia cDllcction
                                                                                                                                                i5 cslironl.d to
avarsEo I j minuras 1rcr rasponee iarlu<,urg rhc dme fqr wiarzlng ilslnraion*, rwhirg exixring
                                                                                                 rlarl xouccr, garhcring srrd mrinritbrg rhc darr nccdcd' ald
complotirrg und ;aviaw[ng thu c(rltcctirtn of infrrmcdorr.




                                                                                                         fiIfi{r&f                     ug,r
   Case 4:19-cv-00016-JHM-HBB Document 1-2 Filed 02/11/19 Page 2 of 3 PageID #: 9

00,'18l   {)O    16 } 00     8270 825 S707                    ilT.D.   HALLYBTIRTON                                           B oos



                                                                                                    Aecount    o-
                                                                                            of *,* 6aw
 l+TE CHARSE$; lf lha Oovsnmml hEf, rrotrgcaiveo ths tull amounr Qf any monthly paprront ry ms,snd
 sftsm6. d|te ly dua, 1 wi[ p6y a late charle- Tp amorrnt of ilre,chCIrgo vr*i
             it                                                                 n* ' *    -
                                                                                            or*GiJu*
                                                                                            p"nc*nt
                                                                                               '
 pqymentof Frlncipaland  lnts€st. lwlllpay this charyepr6npuy, butpnlyoncs       mmGEtheni.
 BORROWER'S RIGHT To FREPAY. I have the right to make paymenls of princlpal at any flme before they are due.
 A payment of prinelpal only is known as a "prepayment," When I make a prepayment, I will tell the Government ln
 writing that I am making a prepayment,

 I $1&y   mak6 a full prepayment or parfial prepayment without pgying afiy prcpayrnent ohar0e, Ths Govcrnment wlu use
 allcf my pf6paym6nts to reduce the amount of princlpattnall owtunri* ttlis fuoia" lf I rn*tea parthlprepayrnarlt, there
 wll] be no changes tn the due date or in ths amoun! of my monlhly payment unteos tne eovarnment agrees in wdting to
 thos& chqnges. Prapayments will bo applied tr, {ny loan in Eccordarr*d with the Goyernmenf$ regul*iine unU '   -   "
 awunting    procedur*a  in effiBct on the d$6 of r€Ceipt of lhe paymenl.

 ASSIGNMENT oF NOTE. I underetand and sgree thst the GovErnment may at any time assign this note without my
 con$sflt lf ,thsGavernment asslgns the note I will make my payffients to me a*Sgnae of the f,ole and in such case
 the torm "Sov$wnenf'wlll rnaan the assignee,

CREDIT ELSEWHERE CERTIFICATION. I certiff to lhe Government that I am unabte b oblain sufricient gedit
from other sourceg at reasonable rates end lerms for the purposes for which lhe Govornment ls giving me thie loan-

 USE CERTIFICATION. I certifi to lhe Government that the tunds I am borrowing frofi'r the Government will only be
 us€d for purposes authorized by,the Government.

 LEASfi OR SALE OF pROPEfiTY. lf the property construciid, lmpmwa, purchased, orrcfinancsd wlth this toan is (1)
 larsed or r.ented with qn qpllm to purchAse, (Z) lensed or rpnbo wllhout optlon to puruhase fior S ysara or tongx. orli;
 is *old or title is oth€rwise conveyed, voluntaiily or involuntarlty; n* Ggvemment fiiay at lh ottion dscl*rethainiir" '
                                                                                                                          '
remalnlng unpaid balance of the loan lmrnediatsly due and payable. lf this happens, t wlll have to immediately pay off
the enlire lo6n-

REQUIREMENT TO REFINANCE WITH PRIVATE cREDlT. I agree to pericdicatly provida the Government with
inlormation lhc Government requests about my financial sltuation. lf the Government determlnes thst I can get a loan
from a responsible coopereilve or prlvate credit source, such se a benk or a credit union, at rcasonable ralas and terme
&r slmilar purooses as thls loan, al the Governmen fc request, I wlll apply for and accept a loan in a sulflCr66t amount to
pey this notE in full. This requirrment does not apdy to any coeignor who signed this note pursuent ta g*Etlon goz ot tne
Housing Aot of 1949 to compensate for my lactc of repayrnent ah,llity-
SUBBIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistarrce under the Governfnent's regulations.

CREDIT SALE      ro NONFkOGRAM BOftROWER. The provlsions of the paragraphs entitted 'ctgdit Etsewhere
certlficatiun" and "Requlrensnt to Refinenqe Wth Private Crsdit" do not apply lf thia loan is clasaified as a
nonprogram loan purcuant to section 502 of the t{ousing Acl of 1949.

DEFAULT. lf I do not pay lhe full Bmount of each monthfi payment on the date it is due, I wlll be in defsult. lf I am in
default the Govamrnanl may send me a written notice telling mB thBt lf I do not pay the wsrdue amount bry a c€rtain date,
tha Govemment may regulre me to immedlately pay lhe fuliamount of thg unpaid prlnctpsl, a[ *re intersithat i owa, Anj
any late chargeg. lntBrest will continuB lo accrue on past due principal and interest^ Eveh if, at a time when I am in
default, the Government doee not requtre mE to pay immediately as descrlbed in the preceding senterrce, the Government
willstill have the fight tO do $o if I 8m in defuult at a later d6to. lf the Gov&rnffeit has required me to immedlately pay in
full es d*acribad abovs. the Gosstrlfiant v'dll hava tharlght to be psid.Uu"t tV me fsr pll of ils costs and expensis irr
eni*rcittg thl* pramlo*ory ilot6 to th& €xlsnt nol prohihitod by applkable law. Those expenses tnduds. for exarnFls,
rwgonable sttornryb' & es,
       Case 4:19-cv-00016-JHM-HBB Document 1-2 Filed 02/11/19 Page 3 of 3 PageID #: 10
 D0/18/06             10:10       6E70 826 S707                     }T.0,   UALLYBI'RTON                                                   @   ooz




                                                                                                              A.ceounu    #f
   NOTICES. ynless appilcablg lawrequhes a different method, any notice that
                                                                                         must be given to me under this note wul bE
   gtv-en u.y delivering it or by maiting it by first class fiall to me at the property addresE liated above
                                                                                                                              address
                                                                                                             or at a d6feront sevt Eo if
                                            .iy.9ffi?l?il3!!*:":_tlv.liti"?    inai musr ue siv*n lo in"Gor",nr.nt wil ba siven by
   maillng ft by ffrsl class rnail lTlT-1f
   :s-,,Y,:,1-^.?::::T:11_?        to the Governrlent          Rura]-
      ,*qsh of'ff,f# Borj.6*et. Sb" r.oui*-,_xo 611sd                       , or at a differont addresg if I am given a notice of that
  different addrsss.

  oBLl6ATl6NS OF PEn$ONS UNDrA THI$ NOTE. lf mors th&n ono per*on Elgrrs thiq
                                                                                                .!ota,
                                                                                                'n     oatrh psson,ie *rlly and
  peruonollv obllgaitd b keep all of the pmrrlsea made ln-this aori meirfrini-rt
                                                                                     J ir"riiii    pry* rn" *,u amounr orreo,
  Any parEon u*to tn ar gtisrantori ct{Eblr or pftdonsr of thla note i.i, auoourigared tn do         th*d,[d; X;ffi'&"ff;i
  msy qfrorcs its rlshg'untrsr rtria nobqrah*r oa*r rersry ino,tvugrv         *
  cnr of r.ry m3y ba rcquiif{ 1q pay all of tno amuum or€d'rlrrder lhie iiore."ili-*iarf
                                                                                           rf ,iii"g"L;;;*u ,"*;f,i'iffi'lr!,
                                                                                  ine rsnn ;EorrpoiJi;         rEfar ts sach
  penion signing thls note.                                                                              "hail

               aad any o*ler paeon ulho hE obllgstl$es $nder thiE *org wgfue tha right* of pru*enknent,aqd
  Y|ry8$":l
  t hhcnsr. '?resenkneRfllle*ns
                                                                                                           nB{Es of
                                 rye Shry requlre rhe Govarnmenr to demand paimJ*t.,i"m*n* cu*.';rttffioi
  dishond'raean* ths rlsht to lequlie tfa     Gsyen\ment to
                                                       gtve         noti.i i" .rn*r   p*-[t*     inrt;*d; fr;ffi;,ffiffi#n               paid.
 WARltllNS: F*ilurE t6 fully dl$6lage &6,suntE and truthfulfinanatal Infermdt*n in csnnocHon
                                                                                             urith my loan
 ippllcattorr mav result ln thetermtnauon of psegr3m asststan;;*;t-hei";;;#,              and rhe deniat of
 futrre loderat assietanc€ under thc Oepartment-of Agricutrure's o"U"rrrJm re;-ril;;;, i;':f.i.
                                                                                                                      .iliifi.



                                                     $cal                                                               Sesl
                       Borrower                                                        Bor?ower




           "&dour{T               DATE                AMOUNT                DATE                     AMOUNT                 D/LTT
   rt                                          f*l   t                                    r1{l   f
rlr    $                                       fq) 3                                      n{}!tr
ll)    3                                      fro 1*                                       T?1   T
r4l ts                                        nilg                                        t81    t
r5l s                                         (t$*                                        r191,C
f6!.s                                         flrlr                                        ols
(.r,   t                                      rr4) s                                      ?u$
                                                                                        .TQTAL         $
Case 4:19-cv-00016-JHM-HBB Document 1-3 Filed 02/11/19 Page 1 of 7 PageID #: 11

00/18/08         10: 10          6270 825 9707                             IT.D.      SALLYBUR.TON                                                      B ooa



                                                                                                                                               l

                                                                                                                                      this ie a triru
                                                                                                                                       cri6 itia l.




                                                       I$rE   AhoeG   ftir LiE Foi tlc*ditrE   Dotrl
Foml RD 3i50-14 KY                                                                                                                 Form Appruvod
((cv, l?,-05)                                                                                                                      oMB No. 0t7i.0172
                                                United Sutcs Depeil&ent of Agriculhre
                                                          Rural Howing$trvice

                               MOE,TGAGE FOR KENTUCKY
TI{ISMoRT0AcE(,'secruitylrutument")ismadeon tl1€ ISth day of Septetffier,                                                20OBru1



Starcs DcparLncnt of Agrieulturc ("LcndcC'), whosc addrcss is Rtrcl.Housing $ervicu, E/o gcntrallzed Senrtclng Ccntsr, United $tates
Departmerrr of ABriculure, P.O. Bqx 661189, Sl, Louls Mlssourl 63166.

Borrr*er Is lndebtad m l,ender under dre following pronrlcsoty noter and/or assumptlon agrccmcnls (hcrcin collecUvely aallcd '!,loud')
which have brcn exccutsd or r$sumcd by Borrowcr snd whioh provide fot o$nthly p{tyfieflIsr l+,ith the full debt, lf nor paid eatlicr, due and
payabls on thn rharurity dat8:

Dile of lnstrurhent                               Prirroieel.-Art$u$                                   Marurirv Date

Sepfemner,187 2046                                 $r23;500.00                                         Seitember         lS,   2039

This Sccurity lnstrumcut 66curc6 to Lcndcr (a) thc rcpaymont of the dcb[ cvidcnccd by ths N019, wilh inta?sl snt! r.ll rsncwals.
txrensirrns arrd rnndificuiorrg of rhe Note; (b) lhc p0y$enr of all other gumg, wirh interest, advanccd undcr paragraph 7 to pmtecl dte
propcrty covcrcd by this Sccurity lru'trumc[t; (c) thc pcrformurco of Borrorryc/s covcnanl$ unrl ogreertrunrs undcr lltis .securiLy In$kument
alrd rhe Norc, and (d) Urc recapmrc of any payment ansisrance and subsidy which may be grantcd ta thc Borowcr by thc Lcndcr pursuut to
4l U,S,C. $$ 1412(e) or t490r, For rhis purposc" Borrowcr docs hereby fitortg$ge, gr{nL oad cotryey to Lendet flrB fallQwlfig {Esorlbed
propcfiy locatcd in tirc Counry  of HOIr(inE
                                                             , Strt6 of Kentucly


                                               SEE ATTACTIED EXIIIEIT IIAI'
whish hrls the address   of 1713     Htllcrest Drive Eastr                                                    t'tadisonvl]1e
                                              [$kri4l                                                           tciryl
Kunnrcb 4?A3L                    tzrl         ("Property Addrrss");




     #
 According to   $e   Pwrryor                                                                                                                          oY, o
vatld OME conr*tl nunbar. The valid OtlLB control number far this informuion collectian is 0575-0172. fha $me required. td conpleru
thg lnlormotion collEctton is estimated to awrage 15 minvles p€r ftspons.q inclutling the time tbt reviewlng ins,ructiow, searchlng
exiiling data sources, gatherlfig and Nalntatnitlg the d.7tl nsadad, and completttrg and revtewing lhe collection ofinlormotion,
                                                                                                                                 Page I of6




                                                        'B(HTBIT ,,B'
         Case 4:19-cv-00016-JHM-HBB Document 1-3 Filed 02/11/19 Page 2 of 7 PageID #: 12
     00,/18/06         16:11            6270 825 5707                          }f.D,   EALLYBURTON                                                     @    oos




         TOGETT{ER WITH all tfic improwrncns now or hcrtrftar er$:t$d on tbc property, and all easedrentsr appurtcnances,
     and fixtrues wlrich now or hereaftor aro a pan of tlrc proputy. All nrplaccmena and additions shall also be covered by this
     Soctrity lnrtrurnent. All of the fonrgoirrg is refanod to in this $ecurity Insfument as the "Propcrtlr-"

          BORROWER COVEIIAI.{TS rhat Borrow* is lawfirlly seised of the ostate hereby convryd aud has the right to grotrt
     und convoy tlre ltopsrty and that *rs Propcrty is menfirmbsred, except for encumbrunces o[ rcr:ord. Borrowu'r warranb- anr]
     will dcferrd gerrcratly rhc tith to tJre Propirty against all clairns and clcmands, subjecr ro nny encumbronces of record.
          THIS SECURITY f-NSTRUMENT oombines nuiform covprants for untiooal u,se end non-unitbrm coverants with limited
     voriatjous by jurisrlicrion ro codstiturc a uniform security inskumcnt covering real property.

           UNIITOR.N4'COVIINAI{TS.           Borrower urd Lender covctrHnt arrd ngree as follows:

          I. Payuent of Principal         ildtntcrcsq Prcpeyurcnt aud Latc C[ergcs. Bonor+rr shalt promptly pay whon dne tha
     prinsipal of and intcrest on frre debt evidenced by the Note and uy prepayment slld latc chrrges duc undcr thc Nou:.
     -    2. Funds for Tucs and lnsuraoce- Subjcct to tpplictbh law or m a rrrriten waiver by Lcndor, Bonorncr shall pay to
     Lsudsr crn the day monthly pqmonts arn duc irnder ttri-Noe, until the Note ir pard in full,l sum ("Fur_d!') fof (u) yq"r[
     raxe$ snd $sc{sdafls whiih mey attain priqrjty ovarlhis S$Jrity Insmmsnt as a llcn ou &o Propcrryl &) ygrly t:re!0t4
     peymoom oJ ground rcnrs onte Pmpcrty, if snyi.(glycarly_hazrrd g pppcn,' hsurance prwqur{; an$.(O.ytarV nood
     iasurance premiurnst if auf. Tbese iterns arc ga[o-d "_Esuolv-Itwu." I"ouder mayt st-Eny time. collect-and hold Funds in ut
     uflount noi h uxceed thu msximum amormt E lendsr for a fedenrally rclated motgagc loan nay rcquLrc for Borrmrefs escrotr
     atcdutr under rhc fedcrat Rcnl Sstote Seulemenr Procdures A$ &f l9?4 as amcirded ffom time td tirne, l2 U$.G $ 2601 e,
     'raa.("RESPA..)'unle,ssanotharlaworfed6ralrogulationttutapplicstothcFundr*cwaletgcrsEo!t4&lfso,M
----aa
     on ttrc Uisis of cr:rrenr dau and rcasonublc estimutse of'cxpondinres of t'unre Escrow ltEtns or othpnvise ln accordance with
     'pplfitlil"rfii shall be hekl by a foderat agcnoy (inctudiag Lender) or ln an instirution wbose dcposk arE insrred by a
     &derst agsncy, instrumeotElit-v,-or           smtity. tf8dei
                                            t'ar rm$ty.                fiall nppF the Funds to pey tlrr
                                                            tindei rhall                                 thc Ererorr   ttcnu. ,Lccder
                                                                                                              Escrow flenrs.            oay not eharge
                                                                                                                               Lcnder may         charge
     Borro*rifor
     Eorro$ff     for holding and           ying drc
                                 arrd applying      drt lfurds,,
                                                        llurttl,, rnnually ariClyzing dre egctow accounq or vcrlfying thc    tltc Escrow ltcrrs, uless
     Lender pays Borrower intr              6u ihe Funds and applicable kiw permih Lender to make such t charge. Howcver, Lender mey
     **9IlugrIJcJJL,Urlvw'.El}5rtgt?uElv..I..swugayyrlYr]vry.rs''},Vlurl-.,gIYwr!yul5!
     requirs horrowar to nay a on6.tima     -tirna chargc
                                                    SargE for an-indepondent
                                                                  sn-indEpsndent taalical cetatc tax rcponlng
                                                                                          setats iaxr                    uxd by Lsader
                                                                                                      rtpofltng service qscd      l*sader lri
                                                                                                                                          tn esn$f$iorl
                                                                                                                                              connectiort
     wiih &is loan, unlcsi abplicable taw proildos otlcnrisc. UnlEre an agreerncot is mads 0r ag)licable hv.ryquqee interest to
     be paia.
     b€                        nollre
                         drall not
                Lenatir srall
         DEid. Lender                    rsquitp{ p
                                     l)8 rBaurc{     to pay l,otlower
                                                             Bgryower-nny  8n} mtfp,r
                                                                               lntercst or eamogF
                                                                                           eaming5.qn on mg   rlntr*" Bormwer
                                                                                                         t}rs Fundt.             und Lcnder
                                                                                                                      Horrrrwsr Er1a  Lqnoer lfla), sgrry
                                                                                                                                               may 8gr
     in ivririn* howevcr. thri inrcrig rhall'bti paid on ths Funali. Lendcr stralt givc Io Borrowcr, wirhor* charge, an annual
     accounriri'i of ilrs f\ruds, showing credits rnd dobits to dre Funds ond tho purpose for which each dEbit to &e Funds was
     made. Th-c Funds are pledged as additional security for all sums secured by this Sccurity ltlsuuncnt.
           If Ure futras netd Ufi"oOer oxceed the ardouura permitred to bs-hcld by rydlic&le ta\r,. Lsud€r ohsU apcouut to
     Borrowrr for ttrs cxcers trndr in scordance \dth thc roluirements of applicubt: l*w. If dre atnount of :[c I\nlds held by
     I,eud$'sr sny time is nor sufftcient to pay the Escrow ltems rvhEr due. Lfilder may so notify Bormu'er in writin6, and. in such
     caso Bqnowirshall pay ro Lcndcr rhc'arnount occesstry to makr up thc dcfrcicncy, Borowershall make up drc deflclcnry in
     no morc thqn h,vslve monthly paymeoB, al Lsndet's solo discretiotr.
           upon pymim io flrlt 6f ait iurrs's$cwed by rhic Securlry tostrumeuq l,cnder shall promptly rsfirnd to Bottower rmy
     Funds'heldbv LEndur tf Lender shall acqutre or gell ttre Propcrry rfter acceleratisn undm paragyaph 2?, tcndsr. prior to the
     acquisition oi sale of dro Propcrry-, shall alply any Funds hdkl b, Lendcr at the thno of acquisition or sala as a credit against
     *-
     thersums    secrred bv this Securifv Instsrrnretrt,
                                                  'iioGs'Jipficable
          Tl6;li;ti"ir        ii'ie;iir-i';1r-                             law orLondefs rcgularioru provido otbpnvlso, all paymenrs rcceived by
                                    i
     Lendcr rrider parsxrsnhs and 2 shdl be applied in the followirfg order of prioriy (l) to advancc$ lor tho preservqtisn sr
     pmrection ot rire dodcrry or enforccmerrr oiitri.,r ticn; (2) to a*fir{d-igr}rt$ *t* rindif drc No!6i-p}p pri*eipat dut undcr
     ihe Note; (4) to amorints iequired for the escrow iteus under paragraph 2; (5) !o loto charges end ofterfees and charges.
           4, Ctirige.s; Licns. EAffower shall pay rll rsxcs, asscssmcniq aturgcq fines and imposltions atribunhlc to tho Progerry
     which may at{ain priorigr over this Scgurity lnsfrrrment, and lcEehold pa-]montr or gxnund-rcnta if uty.-^Borroyer slull paY
     ttrese obligarions in rhe-manner provided in paragraph ?, or if nor pdld itr thst m{mnerr Borrower sba.ll pay thetn oo tlnre
     rlirectly to"thc pcrson owcrl ptyrn'cnt- Borrowir sh-all promptly furnish to Lender all nodces oI amounts to be paid                      undcr this
                                                                                                                                         -evideucing
     parasrAph, If botrower nrakei these psynrene direcily. gbr;lwer shall promptly furnish no Lender recoiptr                                        the
     pay$eDts.
                                     ditcl
           Bqrror,r'or shdl promplly dischargs    arry lion wlrlch has priority overtlris Security Instrumcot rmlers Lender has agreed ln
     ?rritieg   rs s{ih
           rnc. m  such lien or              (a) agross
                                     lwer:: '(a)
                             of Bonower:         agreos ln   wrhlsg to tlm
                                                          in wrlthg,     tlrn pnymenr     the oblisation sccured by Srp lien iu a manner
                                                                              paymcnr of thc
     accrpflUlc ro Lcndeq (b) contcstrr in good             lhe li*i
                                               cood feith the   lici by,
                                                                     bv- or <icfendr agairrst cnforccmeot of tho llcn in,.legal gSre.gdings
                                                                             de&od* anmirllt
     wtriiU in the Lender'i bfinion operate !g pr.evem tbe enforccmont of dre-lien; or (c)^;ecures 4'o* t|u holder of &e lien an
     arrscment satisfactory ri tenOclsubordiniting the tien to thio Security tnstnrmcm.- if t ender deierotlrrts dtat any pan of the
     p;!p".ty is subjecr 15 a lien which may attain priority over this Soculry Insmment, Lender msy give Borrqwpr a notiee

                                                                                                                                 Page 2   ofd
    Case 4:19-cv-00016-JHM-HBB Document 1-3 Filed 02/11/19 Page 3 of 7 PageID #: 13
00,/18/06            1S:12        t!270 825 5707                           !t,D,   HALLYBURTON                                          @   oro




    identirying the lien. Borrower shall satisff the lien or lake onE or morc
                                                                              Qf rhe actious ser l'orth above wirhin ten (10) doys of
    thc giving of nodce.

        Bonowcr shall pav to tender such t'ees and o&er chalges ss.mfly oor,v or hereaftcr.be
                                                                                               rcquired by regularign5 of Lerrrlcr,
    *.d p{.y or reimbsrie Lenrlcr foi ill     ;i GIIisftes, corir,-rila-ilp.iics in connection wiil any tull or pa*iat release or
    subordination of rhis instrummr or any othor ransrctioir afcciing rhi
        5, Huzrrd or Property Inruri'nri Bursw;as'ir;rti-ir6;; il.p.rty.           liii;""ry"p
                                                                                        nou, exi*ing or horeaftor crected on rhc
  i'ffi 'ffifltrfliitfl'Ift
    f,                                       lffi
                                   :ffiU'1#mr:*s'[f *k"$:H"# j$nmn**1.[r
 ffi;:#tf,st#ffi f ,ky&fr iffi fisilx$s"fr [T.tr*if.r,*wi.'ft tn*x,'nnffi;[#mj
 may       ob.Irln coveru$e to prorccr-tendet's rlghts in the   ftopcrty prrs'riiiito-ramennoh     T^


 "roo*i'IffilT*f-ffi..#,&l*ffi'tr|,"**|i'r.t,lmffiiiP*,.#qH#**ffif*S#l'#*,l,jl,ffi,ittffi:;
 !-endrr all rcc€ipr$ 1,{paio prcdiurnr anu reacviai nosces:- ii--it;;;;;irfi iffiffi}iffiiru;ilffiJi,fffili{.%i,.
 iosuruflctcaryigratr4Lon-dsr. Leaduruuymakeproofofl,ossifnotruadeprompiii,Et-Bor6w;:"
  . _Uuloss Lmdsr nnd Bonower othartscg, "Ed;.               ii.iliii; $,I.*&f#ililr,rriri"ii,'Iffiua ,o resrorilion or repoir o[
                                                       frp,i' i*.""oo6miCattv-ic-a5tii and dndils iI*.-,&i, ii-il"1Giilla1"n#',rl*
 :*..ttn"J^-d9lf:*         I-!h.-fl:ftigo
 rL'rs's!,vr. vr rElrcu rs tr(,. suurIr(r-lrJlsuuy rBaltlole of Lerulcrs
                                                   fo.asible.or                  w0ultl bs
 ::T|]}n!IEr:eT t-L91_f19n$icsuy  by this Seiurity Instnrmen!
                                                                LcTrdcCt secmlw
                                                                         secm'lrywoukl  be lB$sgngd,
                                                                                           la$ened, fhs             pmeecds'strait
                                                                                                         indurance pmeecds
                                                                                                     rhs ingurance            sha]t bg
                                                                              oinof treo-irq'iriii-"il riL*, paid ro Borower. rr
                                                                                                                                    Le
 1p^q}*.-,3   iF.:yrs.iecsecl                                        -wr.qlei
 llolrower 0muEons lhe t'rop.rry. 0r do€s lrot arEw'r witlrin thirff (30) days a notice frorn L'cnder tirri
                                                                                                                ttre iruuron-"" cirriji
 has orrcrr-tl to ssnle , .pjl$g!_tgT,Tll"lg{.'r
                                                                   S [1y{,;tiro;G&''-ffiG.;il; d,;pffiffi;!o[dt;;
 wru qegin when the aoricc is given.

oe,*"rJnmfT,ilti,S3?,[ii-:f;ffii"1;ff#,frX8#ffiii1',,;frfJ,ffi*HJH:'I#il?,ll#no:l
,#fffi*fiff;ffS$irfffitf"mff.p*"     to rr parrsripbr I ard ? itroi'& rtiee;ffi;flft;{nrq*il it  o:r

 F"i*s- il
 Instnmenr
                 1fi"ffin;bd# ,q-,i;-".q,iirf.,*tHirf;ffi*,T'"Hi,'tfHJTffi;,*"":?y#;,i,Tr&ffilt"*i$
                 lnmedlarcly piior to thc acquijition.


rroPsrr," I,orrower sllall malnralu I[c rnproveflolF S Uo-od Spair and,tnakc ri:petr$ required 6y Lcnder, Bonowor .rhali
compS wl$ all lqwr, ordqrqlccs, and rogularions aftctin!     prppurdr. gdoyyiishif f Ul in Ochufr if ury forfelhre
                                                                      to                                           ection
$1,$f#"i,'Fa-*i,ffi;#ff
[:!ffiS]Er&jfiT,i']ltiti         fiifitrhJi,HhT,Hr;T*tr9:llt;'f#*i:,Br*".**rl::xLtlgysliii,li
                                iTiffi1hJi#'#l,*r'I:ltrg:{tff:*,ffiJxltrix,.'g.{i.xffi[i]#f**[li;
       cure sucn a oarau"'3lr-:fix-'"11'tr;3l*tffro'i,ffi"1ff4
'nuv
dstennioet loCI, prccludos                                        B:"iffi;';:i,xT'*#*xJxffiH',trru*1"***
                                                                                         -ii'er;do.',fr};;ii;'lfi,
    lftis .Secunrv Insrumcnt 9r.Q@{s secgriry interqsr- aonower ifiitiati" U, iJ Orti*[i
;#pffi ,,xl&iqffiru,*h!, fi r'ffix
!y,
                                                                                            flffi tr #x"*: lt*t
                                                     Th,,i:Iiix:i w,$T[ *,,i:3$1 fi'r-nsnumeht
ony matrrial infomarion) m connEalon with the fifl
                                              loarr. evidcn_led by thl Nore. -H             ir *is Securlii              is on
                                                             so;o;ciaiiiiirii fcJ ffi to- ih;ilrrp*i. ii,r"i'*irirritr"jlira
Borrower shall comolv rvith all &e provlsiors of thu le{se. tf                                                "l_uiirroiO,
                                                     *"fu;i"-i*iiii'
thc fce tirlc shall nornierge ,r,t"si t in'iciii[c;to rhj
    T.      Protection of Lendcr's Rtghtsl-n tlc- Ptqp"S.    If Einriwer ftils to pcrform tho covcnanu and agreernenr
[HSH:,,1ff 'i:]Fsq,ffi               Ttrffi
                                         *,:f "t"if prutect      #,.gtf ##, jtrllf:#**ff-y#il',#h,=*:;
                                                                 #jffi'f
Lcnoer. may,6o aod p.ay lor wharev€r is necessary to        thc valuc of thc Property and Lender,s rishr fi utu -p;;urr
Lend#s actions mry-inetudo p"frrs-*y            il;il;lueo       by a fiea wtriciihas,priority ;vci-rhis secrulry   irl'ffifi'ff1;frfft
qoprt' Wins.reasoublc .anomeys' fecs and.entering on ihe Froperry m matte repJi*. attt irg[furiOerinay
this pruagropb 7. Lender is not rieuired ro do so.
                                                                                                           iifi'on'iffic, iili
-    4ly euoullrs dis-butsed _!V Lendcr under this pararyapll ? shall bccome additional dcbt of Bonower sccured bv &is
$ecuriry.{n}mmcnt Unless Borrolr/er ard Lundsr oir*.ltq iithcr G.ms oipu:*rior"       ,i;;'dil;d; Jfiiifi; 6tffi?#,,[.
dare of disbursetnenc at ths Note rsts and shall be }iyaute,           *ifi
                                                                 indesl,'"i,iiri                        f fii;r6ff;d-$ilg
Fyr!*rtt,                                                                          "irtiiiboil'l"r'Oi,i
    8. Rofioancing. q!|f;tflry
coopcrative or privatc ctedit lourcu, tatS{t  1qlgg'rq Lcader that Eonorrysr nfy if abls to rhrain x to.an frorx a r*pporsible
                                          reasoir'able ratcs nnd rcrms ior to*iJiir;imijp} p"iiidiit, ttoffowcr will. upon rhc
Lendcy's noquesi, apply fer and accest ruch loan in sufficieur aeo*rt lo pay rtrf irolc a;; ;"r'il6ilr;&"j;;!.,ilt
                                                                                                                     riliitii"
,^-3:.,11:y.1:F-l:*--l*:E      .tp_Sgl                         entries upon and inspecdons of rhe propcrtv.              Lcnder shal givc
uonowsr trouce at tne lulleil or pnor toTay.ruakc.rcasonable
                                         an iospo{Iion specllying reasonable musc for the inspection.
                                                                           -ror
         .10. Cottdcrunt{ion. -Thc piocccds of arty award rir claim       ua"*i.i,-Ji*c;;;.*ffi"1il1. in conoccrion rytth or
,;onderurgiio;     ii oifiii'ritirg of any pur or *ri properry, or for convoynrffi     i"li;;];;;ffi;ii"{:'-1Hilfr'#il;'# ;ili
                                                                                                                       PaBe 3    ofd
  Case 4:19-cv-00016-JHM-HBB Document 1-3 Filed 02/11/19 Page 4 of 7 PageID #: 14
00,/18109              16:14         €1270 826 5707                      M,D. IIALL.yB{'R:[SN_                                             @     orr




 ffi:$j,ffifi+iltii ihtffTit;i,1s*ffi':I$:,*3l-?iJ*fiH:r*,:yx;Ht:tnf:$:.1xr$itrffiF,Hr
                          valuc ortbs Ploicnyi1qrq*it b;Iiritbe iskjns-L;Aili;';
 IP?:g,1yli:l3q$"parket                                                          dran the amount                srcater                     or
 thB sums secured bv thls Sccurity lnsinunent immeaiirety
                                                                 tftru it f taLlne,;rnGsibo;;wc;;"d'ffi?;;
                                                       t"'u.*;;s!;li'il.;;i;Abi   rd;r;il;of'tfiJ pro*"ds
                                                                                                           ii[.*ii,ii#;                     *
 X11*F:9:_ry ic,cured J.qi* $*ry,y.                                                                                       mutripusd   ]v   rho
                                                                                                         ,#tJJ"l:lr;,rh,ik}*
 l?llTtit,.r#lix"b1(i,-,Hilfr11fi  tr#:?f"t-ffi i&y,'ffi1',*Ti?;;ffi
 of the Proporry tn vraicffii'Hir'liii[it
                                                                                            *##rfl
                                                    ;t,;ir, n. ltoprrty lrnrncdiarety before the uking is rb&r u,, oinount
                                                                                                          less                     dt
                                                                                                                                  or
 rum-$ socurtd hcrehy.iruuerliately bdorc tho. iaking,. unlL.ss-Bonower aitd tcncer ottrsnfisi
 applicuble larv othervisc providoq thc proceeds       gnaflue                                                "ft" d *iifrilii'r-ifil,
                                                                                          .- - Uy-Gi"
                                                                applied ro the rums secured    '
                                                                                                   '   5ecfrcy1iitr"*fri'*iraliil,
 not tlre slun6 arc then       due.
       lf r.he Properfy.ls abandoned by Borrower, or lf, after notlce by Londer to Bonoler ftar the condemnor uflers to make, an
 ::Y19 9r s:uq B cftm. tt{           9*Set Eonower fails to resptmd to lxndet wlthin ttriqy (30) dayg after the dare rhe notic. is
 #IT ly-l.r        ls
                      lqtnollro-lo collcc{ tnd f,pply ur3 qroceeds, at      ir
                                                                          option, cirher to resroration 6r repa.ir of the Properry or to
 }le..flms sccured Dy lllis-sccuritJ lnstrurcnt,.rvherher or not.then duo, Unless Lender and Borrower otlrenrisi arirco in
 y-t!{q "n{ qplicltion of proceeds to princlpal shall not ex0*nd or postponc the due dare otrhe monthly pay*sur rcffiA to
 lu p0ragfophs I End Z or change tho aruourt of such paymcnts
     lf.   Borrowtr
     Jf,A----::--
                      t*ot^!sl$t'; Forbcarancq py !,co{er Not -r Wslvcr. Extensisn of trrc rimc for pajrmcnt or
             ,$ --, I - !
 modi$smion  sf qqtsnitqti,ot of rhri h*nm r*tured fy- Uris
                                 :
                                                              Securiry trsb*tidi saieri-$l'f;id;r, 6"iioJin6i'ffi';
 --
 ]r"*ti"'           Ii'ril,#;i6ffi6
                                 ffiu,'            ffffi.
                                                  to rstrrsc rhe liabiliry.i[i             fifr,tffi;d";;
                                                                                                 Bono*cr,s ,u"".ooo ll
 interesl Leud*shalt not.be rcquircd to corirmunce proceedings-igalrii inv $ugcessor in ifiercsr66;ffi-1j'3ii.frf, iffi;"f;
                                                           synrs s1cupf,b,y-ihis $ecirity Instnunenr by n:oson of my den'ana mad; by
 PJyuIlt-1I
 tIle.onglnil        lJllY.T:1$q.$9l!Sjg-Lrt$
                     IJOfor,vBf Of ljOtt0wefE SUCCeSSOrs in intefest 4.nv tbrbearance bv f-cnrlor in exirciclno rnv ritrr 6r DfrF tv ahnit

      12. Succcssors and Assigns.Bour{; Joint and Scvcroi Liatility;- Co-stgne$. The coyenstrs und agreenrenrs of thjs
Sccuriry.lnsEurrent shall bind and benelli tlrosucceszurs and assigns'oiicndEr onO gono{rr]-s"Uieciiofij ori"irfriri;i
 ryfl:El      t6.. Bonowcr's cal'edanrs                             jginr a1,* sewraL ,roisqno.di*-f;i-ii-gdns'tti.-
                                                                                                            S;;;;;
                                        31d gsr.ccmt:rrs shall be
hstru,ucil but does lrol execute rtte N-otci (a) ir co-signing this Security lnstrBment ohly to rxqrtga[s. eranr-s$d ssuyey-Lhar
                                                                              ii;i'p;i;;rii[-;tit}"i; dilrilrfi"
Eorrower'$ loterest in th6. Property rmdel;l$ itmns of ihis Scc*iry rnsu{rminu iui
se"rrs by this          s'ou.ityiiffillilrui'.(:i;ffi:?i.Tf.ifrfH;'Xifff'1'ttll',,ffi',fiffi&ty,l'"1ffif-ti[:4ffi
or matre any accommo{atlons wrth
                                     $Banl to ttls teru$-of thi-s $equrity lnstnsncnr or the NorC witfrout that Bonowefi corucnL
_,_,,|-Jj .]tl9tl9f.. {n}'notlcc ro Borrowerlrovided for ln tris Sicurity lnstruynant shall be givon ty aouvcdni                   ir"iui
TatJmg it- by [irst class mail unlesa applicoblc law requirss use of ffioihpr nrEftod. The nofrcc shsil bc OirtcieA o tUi
PropertyAdd$ss qr my gthtr address Porower designaica by notice ro Lcndcr. nny norice to Lcnder sl*t ue sit en                      u;r*;
ctfl$s lt:8il !o Londc/e sddrgsr gutcd hcrcin or-any-other addrcss Lender deslg[aio$ hy notice ro sgrrot li.-Any-ilt;;
provided for ia 0rir Security Instrunrent shsll be eecirsU io tirw Uiin-eire" to BoFowir .ir"
this parograph.
                                                                                                       Ld&ri;b;;,ij-#;
                                                                                                                     ffi'r[i.ffi;
 ^-_.-11:_9t
               j,|lilg-"T.y:I-ry1!ltj[:. rh_r1 faryng Insmroenr shall be Bpv!1n{ by lederal 1a11. lp tho everr rhat ony
Provlstoo   or cloute of tltis-Sccurity Instumenl or   tle Note conflicrs with apfllicEble larv, srrch couflicr shall not ofeclifi*r
119r!gP*     ofthis $ecuity In$trunent ortlre Nore-which cante given             cftca';irili;ih";;rflilrfifi;;;;fr:'ililil-""itn.
pK,vlrrons oJ Sls uc-ctnlfy llstrumentr a[d the Nc,te are declsred to be scveroble. This ilsrrunfu shall be rubiect tu rte
proseui rogulu_tionr of Lendcr, and ro its tutrre regularion-r nor hconslstsnt nith Ue exprers piiursiorii t,c"iif.
                                                                                                                      nttijJ""ii.nO
1rynts{3tflF,_thg}n9ry113r-e-couplcd
remsole$                     in$rumeff
                                                    with an interest and are ir-rcvocable by desril or othenrise; and &ri AeLd         ;a
           Eovidco in   rhis            orc sumulativc ro remedies provided by law.
,_*1i.^-Po^ter's          Copy. Borrower acknowtedgos rcceipt of onJ i,inf,rrnred copy of the Note snd of thlo Sccuriry
Instntmem.
.,    I
        6: T.rgnsfor of thc Pmpertf gr r B--s-nsflctat lnterest is Borruwe r- If r[ or f,Dy parr of dre property or any interest in
!t js tqs,eaJor a tsnn gre*r than thrce (3.) ycgl, leascd with an qtion ro pruehuse,'sbto, oi              ft*f.irid'tii
                                                                                                                       ir''. [irnliiii"r
suere$ m uorower rs Sold or Baosttrcd and Bottower is uot & nitural person) without-Leudels priniwriilcn conseuq
L*{E.lI:       ut
                  16 option,.rsquire immediate payment tu f,ill of alt sums socur'ed ul *ris spcurifi i*ruruenr,
     17. Nondlscrir$lnstlon. IfBorrowerhtetrdstosellorfeutrLopropertybranypartdfitnudhasobtairedLende/s
:?qint^t!.t9 1o (a) ng{thg1    Borrower nor unyono authoiizeO ro's,ri fuig,;r'o;ir,ii,iiii"fir*i oigo,tot. for thc sate sr reotal
:ij:-lT}$ryjfy,ll                                             $glty ,tu ltoperty-ro anygu€ because of race, cotor, retjgli,n" rd
                            othenrlse make usavailable.or.
         o1isiL
11!?"11 wrth      lgaiclP,    sgl, or fanilial ststus, nnd  (b) Bouowerrtco$,izes ai .ii;gar and tr#eLiiiislfiinis'iifi ruiU uor
comply        or amomfl to Enfbrcc lny r€strictivc coveum$ on dwelling ielailng trr racl, color, religioq sex, rrttioml origin,
handi,cap a8,e or farnillal ia&s.
,--*11^..-S$t:llo*i,cllq:           ]f-_lrfl   S_.*.i:l': Tl* NoS or u partial hrercsr ur ths Note (togc&* wirh this Sccurity
                   be sold oao or more    times without prior notice to Br:rrowar. A sale mny result h a change in tho oruity
XITTeII)-rhqX
(knotun as ttle "loarl Ssndcer') thatcollccrs ognthly
                                                          irayrnenrs dua undor thc Norc -a tUi( Sec',uttv tr,stronii,it.-fnerc irp
llsy be ooc.or more   churgcs of dre LoaI' Servicer unretirted to a salc of the l,iorc. !f $;-is; ch.;ig;;;th; i.;;'$;il*,
BorrowcrMll be gvon rwirten notice of tllc change Lr occorrlsnce *tth edrae.fph i3;bov;;J6fii.;b['ir*1ffi&;-

                                                                                                                    Fage   { of6
 Case 4:19-cv-00016-JHM-HBB Document 1-3 Filed 02/11/19 Page 5 of 7 PageID #: 15

00,,18/06 16:15               ?$zz0 8!E 9707                       II,D.   HALLYBURTON                                              @otz




             thc naxn* au<l nddresr ol'the,new Loan $rrvicer and &e utldrcss                                 bc rnade.
 '-i9,-
will stare                                                                     !o-   $icl1 Psrmfltts.shodd
             Giibri ri;-i*rei rtrn-Jr,t{tehi no'srtosurc, Ir d udfom lgdrrol ;roit-lgoicin! forecloswq.law xpp{icabler*'ith     .to
ttrecti:sr:re oitrtii* ."c*ffU;fifiilt is enacted, Lendc'r shall havc tha sption to foreciose thi* instrurnenr in aceordsnce
-*'*1ffi"ffiiiii.i
such&d6lElFmccdiut,
                                                    nqt eqy$ or permii
                                                                                             r!*r!*r stor.rge.
                                                                                                        i{r;-! or--,!r-a6i  *r^*rr
                                                                                                                    r*le*et of atty
                     $,rb*teltry, Bun*vlr L,:uall                           $!,tt::"fter lt:e..firy$           usc, gr             &e
                                                                                                                       rtorago on $re
harud*ui s{b*rrc.rc on-;fiitii; &tilc'rU. ?nr pruccding rtt'toncs $tll'ngt agply                    prcsencc. St,
                                                                                     1gpi1, to tlrc irnsence,       9r stotsSg
p*o*rt" ott"iraa suandriss sf }r:irirtoill *ibstsr$Blr rhst ufgqnsrally rtcogrriaed-tir
                                                                                     d ts bc appropriate lo                      l$ca
                                                                                                                     rcs!&r,tisl u{t:{
                                                                                                             iormal -resldertlll
                                                                                                          tg_oo{mat
ffiH *,.-i;tffififiilp6ierry.-noilil              lirait not ip,i* altow anydne else to ao, *y'tblng affcctins trd l,ropcmy *mt
b ft *.tiliii'o}anv-cderat
     vinktion sf            siitc, or local envimrunental law or rcgulation.
     dilfr;;;;itrl'frftrfy6; t oi'de' u,riueu ngtii{      iii oi                    ctaip !1}111-$g{:1""*:-11t1
                                                                     Ut*stlguion, ctairn,
                                                                 anv hrUe$isuion,
                                                              9rqy                         dcmm4 lawnril or olhcr acdon by auy
                                                          volvtng Sie Propqrty ard any hirzardour zubsuncc or environmorral law
                                                          i. liEorroweitearnr, or ls notified by atry governmcnrul
                                                                                                                 n
                                                                                                                         or rcgulaory
                                                                                                                             Bomwer
n:'iffi.'it"i;il;;;;i;;;tii6          rcucdiation     of-rrry hazardous  tubtlanss  aftcling   ilte ProP€rty  i5   ces*Yy'
shrlipr6opdy ta{e all nccsssary_lEmedial actio.os in accordanct wlrh irpplicabtc envlrourlsntal lg!? ano rcgulrnons.
     As r*ed in rt ig nar;;a;-t';[;AA;; gubsan"ct,' src tbose su$iunces defined .as toxlc.or hnardoos substances by

r*rrrLrque S*iail'trilE-mmr'ffi
Sliluff    rys P{wrw'.1              'ffi;i,ti?lf,ii*il"Xfi L,*'tlffi **,f,lXlff .6!ff effi lfi'h:i;
                      " i1;ffi*Ai6if i16|rp Edernl lqurs-and rcqulrtlXm.and lavrr} gdd l?$ulatrqna of *e jurlsdl*icn
uscd Ix this nryasraoh.
iiiiJittip6;etsE-ii""i"d-i,ii rclrte-lo [ealth, safcry or cnvironneonlProtection.
     tI. Ciosr Copsrcr;ii[1li&:-ffifilflbytilffi;A;i  rhsti io;stinrro defautr uod*r tny. othcr rc*l.csr*te security,,Tltgs]
heloirv  d;6;  ;*i;;il;A;;A$um6d            Bcrron*,    aad dafault sr&er arry $ther srreh security insuume$ shsll conoiiruts
 defuuli hereunder-

      NOF['l
    ilf $iiliul6$SrtiUl,t xq;l;sr;;e@q!!9              sr,tiu.n*re. o-ta1r gbligati*n ii"ttri* lnsttthstri or.rscntd bylls
uotn runr,'Ir'#oufiXiffi;iilg       p*i.! fiErild as Bonourer  dicir uc oictarei[ an incompetenl, qr shorld anv one of the
                                                                                                               tlic bcntfir of
prtics nnmed ns Bormnrcr be disclia?sed in ranrupwy or ocilared rr insolvcol or rnakc in arr.igruncnt for
credirors, 1ii&, il'6';itiq1r, *irh o?.qhhout_ootice,.may:   (aj doclarc     rltiq smount   unpalti'-under  tho nor ald anv
                                                                         k6l for thc account br rorrox,er incul r$ P.uy
 indobtcdncss to Lpndrr hcrcby drrd ffiAt"r-ly"hrithe-ia)rouF,
 ;i;rsor.abffi#d;TJ; riiiiii,r-diiir-,*riiJJ;f arla'tak;i,onse$,iklh       o[ bfeiurg.r rent thelro]co'.(t) Itpon 1ryll""-9L1{
 ir;;ffi;l,i"fiii prff;il1viif-r#firt
                  or rr* iristrurn"nL ;ihour   otnii  e*io"oc,l rrd  witlrout'ntitlcc  of bearirrg.of said application, hevc a rcceiver
 ;#"irffiffiff;                             fi;"o    orrJceiven   in ,ilir,.p!l   (d) fmecloxtris gstrunlent as providcd herein or
 E;iili;A;i;i;?#;ta;i *d Ji o*'*s8[';Eil  ri'shs and remediospro_vided.hercin or by prosent or tuturc larv.
      zJ. Thc o*oceeds of forectosu;               b" appUea tif thc Following g,r&ilio q,c P3}q€nt of; (8) colt's and expascs
 incidiiq'ffi;iF."4elti*h*Hy-tg,r1rxr*x*9ffiI#ilJ,ffiiHff"dl'l#r,T,i':.:r,ffi:8fi-U,i,ii
   p*r4 (e)
 [,yE":il;;;ddil;;o,,*6bi s;esi,iii) st]?f,:t;r?,tll'gl;tr
 no

 aiy balance to tltrrower.-At forscl                                                 f#f,i]:?r:'*m.-;f;l',-*';,ttiibf,i,?
 purchase ai,i-st r,wir ana-1noy pay-i,cnG's sla* or tno        p*ct*;     price by credi&ig such amount od 8ny debts of Borower
 owlnglo
             HffiS #*Tfifffil'#,ffir?k            be bound by ary presqrr or tuiure. sute taws,-(a) proyiding ror valuario[,
                                                                     mabtenance ot'an amiou foi.'a-delicienc{ judgrncnt or.
 ,ppdilur,loi"H;Jdil ;-;fiiri"., -rtmJwiA:ril rifiilt                 rnay bc brouglrt, (c) prmcribing. a.o.} o&et stnhrc o[
 Iimitin* u.,i"ir*int tUler"if ii. rhc "r.h;-6p-"yr.Atprofiiui*nd
                                                         irrc[ acd'in
 i'tililIffi,i;i;'r';;i#;;i rli5|;f rcd;mpdd   or.possassion rotto,,ind yy foreclosurt.q{c, or-(e) Iimiting ilrs couditlotrs
                                                tbi.tnb*rt retc it-rnni chirge. p a conditiol of approving a traus&r of &e
 ;hi;-h'ffi4;irfi uy iEgutitirif',*G;; i*Iu-dqg
 tr!r.6-;;; nei, 6o*[uwi. eon;'ner Cxpiessti naivos-$re benetit ol any iuttr state law. Bonorier serlbv relinquishcs,
 w&iv*'      *tlf,*:-,il***,U:im."i;,y#?r,'l#?ehtT'J;                         Hfi,'ffiTY;rtsaguc, st Bonowet'r erpcnrc. shau
      35. fi
 necute                                            ot'ro]s'"ro" sdris?actlon and iernrination ln proper form pursuant to thc
            ",ii*fii;'or"!il#'G[-'ft;i,m&;
 il.i,iitlruens J*tuin*u t"5a.$ J8?.365
         26. n[,1"i'jli"ih;;il;.iti i;ii**rnt. If onc or ntore ride(s ar$ €f,eculed         by Borrowcr and recorded.pgedrer wi&
 $is 3;c;;:iiiri*u*ii{aJ r.iuuniniJ        a"rl. agr-oements- ri'eaCtr iiter  strott. be
                                                                                         .
                                                                                           inlorporatrd into. and shatl amend ond
 supplcmcnt (he covenarrtr asa f,srcsmcrus oittrirn"iuri' Irrstrr**, as lf ihe rid*4s1 rveie apan of this
                                                                                                                Security lnstnrmmt.
 [ihlck   applicnbtc box]

       EI Condominium       Rider E Plannod Urrit Dcvclopment Rtdet                  EI Ofier($) [specify]




                                                                                                                    Page 5   of6
    Case 4:19-cv-00016-JHM-HBB Document 1-3 Filed 02/11/19 Page 6 of 7 PageID #: 16
  0s/ Lg/ 08 16: l6  szzo 826 0707       !1.D. HALLYBTIRTON                       @ ors




          BY slcl'llNG BELow, Bonowcr rcccpts and agrees to
                                                            tlrg rerms anrl
                           *v rio*oxecutoa-5i-fr]r** *a rccsrd-iri;rtf,ir,i"
   securitv lorfu'nn{nl nnd In                                              .coveraols coauined in pagcs                             I   throrrgh 6 of this
                                                                              s*curiry, In,str$ment




                                                                                                                                   sE.4,tI
  sr.q,rEoFKENruriKy                             t                                                           SOffOrtG?

  corrN'rY oF I,roPSINs                                                              ACI{YOWLEDGMENT
                                                        s3 ;
                                                  r
                                                                                a Notary   Public lrr and for the County        of
                                         ,personallyappearud",        Thqqft L, .rq eq
                                                                        who scknowledged that, ttre , - axecuted the forcgoing
  instrunrcnronthe-
               k             -J
                           .f{!h_dayof" $€qg$r{&er,_                                2pOF_ * :E-:frepaotanddecd.
        WITNESS my hand and offlcial seal rhi:




                                                                                                         /   A. -O)"rlf'MYcommissien              expires

                                                  PRETAKEA'S STATE}IENT
                                                                                                                    Dcpa4ment of Agrioulture, and

  Michae]. D. . Hallyburton
                              (Nonal
                                                                               4U3r:felephone Number l27O) 825-z9IE
                             (Arldraw)
                                                 BECORD ER'S CERTIF.ICATE
STATE OFKENTUCKY
                                              1
coUNTyoF          HOFKINS


t q?wi $ry.qhlry..*
                                             !                  ss:



                                                       f,lcrk orrtre crurry corilr tur &a county rforesrid, do
forcgolng mongEgc was oo lhe
                                                 ---                                                           cenig ttrat                 rfie

ir;&d;                                                     fiffirscs6ing.1s,havebeendury
rccorded ln my oftlce.
       Givan under my hurd rhis                         day    of* FeBtder                  i%!
                                                                                                  2006


                                                                      C lor k aJ'   Hopking'au      tty C o u r t
                                                                      By                                                    D.C.




                                                                                                                             Page 6      of6
 Case 4:19-cv-00016-JHM-HBB Document 1-3 Filed 02/11/19 Page 7 of 7 PageID #: 17
0[l/1E/08   10 i   l7    0270   82,6 5707              Dt.D.   SALLYBTIRTON                              @   orl




                                              EXHI.BIT "A"
                                                                                              plat of
  $r*g    nll ol'Lot 26 in Easryiew Aqrss Additiou to tlre City of Madisonville, Kentucky'
                                                                                               of the
  *f*e[   is of rer:ord iu Cabinat t, Slide 57 (lounrerly Plat Book 2, pcge Ia] in the oflice
  Ci;.k of tlie Hopkins    Corrnty Court, and morc partiurrlarly bouruded ancl described ns follows:

  Begi*ing in the north line of Hillcrest Drive_at tlrc southeast corner of Lor No. 25; thcoce with
  the line of t{illr.rcst norrh 63q 06' east I l0 f€{t to the soutbilE$t sorner of-Lotgouth
                                                                                        No. ?7; thence
                                                                fe*     * point in the      line oftot
  ;,h flr";"riiio. of f,ot Uo. 27, rrorth 26,     54'ws*r   165      to
                                                                                  iines of Lots No'
  No. ri, same being rbe northwest corner of Lot No. 27; thence with the south
  35 and 36 sor,rth 63o 07'west II0 feet to the sor.tthwest oorner of LotNo.36,
                                                                                     same being the
                                                                                   26o 54' east 155
  northeast cor'er of Lot No. 25; thence with thE west line of Lot No. 26; sorrth
  feot to the beginning.

  Bcing the same property conveyed to Thasha L' Jones, a single persgil! tr-om
                                                                               M1& G' All.lndel
  and his witi, Roberiu A. Rllinder, by deed doted September 18, 2006,
                                                                         oflrccord in Deed Book
         page        Office of the Clerk of the Hopkins County Coutl'

                   -*,
 Case 4:19-cv-00016-JHM-HBB Document 1-4 Filed 02/11/19 Page 1 of 1 PageID #: 18
09/1S/06 18:20    l}ezo 825 s707      }I.D. HALLYBITRTON                       @ ors




      Fonn RD 3550-1 2                                                                                                                       Fo[IrApprov6d
      (Rev,8-00)                                             Urtltod Srates Deparhrrsnt of Agriuull,rue                                      OMB No.0575-0172
                                                                         Rural Housing Service
                                                                                                                                   Accourt            of
                                                     SUBSIDY BEPAY}IE NT AGNEEMENT
      l. As required undcr scctioD 521 of thc Hou\ing Acr of t949 (42 U,S,C. la90g), subsidy rcceivcd ia accordaacc with o lorrr lndcr
      Ee(tion J(l? ofthc Houdng Acr 6f 1949 iS repa],a'ole lo thq GqrrcrnEcnr upon tLe dispOsirioa or nonoccuplncy ofthc recUiry
      p$pcrry, I)cfrrcd mortgagts pa$narus a$. luclurled as subddy undcr iiis Egrccmet.

      Z. Wlrcn I tti! to occupy or tarufsr drle ro Ery boluc, rccaptrrc is duc. If I resfince or othcrwiu pay in full rvithout lramfer of tirle
      and sontrnue to occupyrhc propcrty, thc oJnnrurt ofttcapnll€ wiU be calculfled buq paymEnt.rf $capnus cal be defcEcd, i$tcGrt
      frcc,urrtilthe propcrty io subscqucntly xnld s,rv&cated- Ifdfeacd, the GovlnrDrnt mortga8e cillbe subordiDiltcdb4d will notbe
      rcleassdiorthe proruisoory notc r<tirficd until &e Goveram*nr is pairi in ftll, Jrr riturtionl u,'hclo dofcflletrr ofrccapture 15 rn
      option, rqcofturu will bc dircouored 25% if paid [1 full at timc of tcttlurocnt.

      3. Marker vslue st timc of      initirl subsidy    ,   114   .-qn0*Sg-      lccs nnrormt of Rural lloudrg Scrvlcs (RltS) loens
       $ L                                    hsrarnutiof,anyprioriitrs    I 0*.qp.          I --eq{drsyJ&tfori8firdsquity
       s                                     . Thir alDourt tsquals                     7   .E3   s..-g2A    !6 of   rhc uarker valuo ss 66qEqJncd iry
      dividing orighd equfiy by dlq Earttct valuc

      +.  If alt loa.os ur Dor subjBcr Io tccaphrrc, or if sll l6snu r,ubj€c{ to r6(apNre a$ n61 [cing p.id" thc eoorult to bc $capmtd iE
      conrputGd acc-ording to thc follouriag fornuta. Dlvide thc bnlance of loanr .subjecr ro $rcaptrlE tlat orc bcing pf,idbY t]t, balance                       of
      tlt opan loanr. Mulriply ih6 r8sull by 100 to dqtcrmirc tllc prsctdr of tbe our$tflrlding halancc of opcn lorns bcitg p0id.


                       loon                                        [.1         2-l          3.t        4.1            5-l         6,1
                       oLtt$tanding                                                                                               7Yr        >1o/o

                         0     59                       .50        .50         .50          .50        .44            ,32         .?7        .l   I
                        60     u9                       .50        .50         .50          -40        .{2            .3I         .21        .ll
                       120     179                      .50        .i0         .50          .4fl       .40            .10         .20        .t0
                       180     219                      ,50        ,50         .,+9         ,*2        ,36            ,26         .18        .09
                       240     299                      .50        .J0         .{d          .38        .33            .24         .17        ,09
                       300     159                      .50        .4t         .40          ,34        .?0            .21         .l4        .09
                       36t)   & lrp                     .41        .40         .36          -!1        -26            -t9         .13        .09

       6. Calcularing RcsrPtffs
                     Vlurket value (a't tlrc time sf trsnsfer or abrndoo$ett)

             [tsss
                     Prior liuns,
                     RIISI balance.
                     Rcasonubls clo sitrg cosls,
                     Prirtcipul reduction ft nQls ratc,
                     Original cquity (roo paragraph 3), a,nd
                     Capital isprovcrncntr (scc 7 (:['R p5It 3550]
             EqUALs
                  Apprcciaiiou valud- (If&is iE a posirivc v8luc. contnua)
             TIMBS
                  Pcrccntagc in paragmph 4 (ifappUcablc)'
                  Fcrccntago in patagraph 5, tncl
                  RBtuIn on boffowcfs origiaat cquity (100% - perceilage in pilagraph l)'
             EQL,i-lrI3
                   Valuc appreci:rtion rubjocl Io roca$ure. Rccapturc dua cqualc the lescit ofthii flgrut or
                  rhc amourt of subsidY rcccivcd-

       Borrowcr agrccs to Fay recapurc          II   f,csordrnc€ with tbis agleeeerlt

           Borronrcr                                                                                                 Dstc

           Ihasna L JoneE                                                                                                   0   9- 18 -200   6

                                                                                                                     DarB
           ?r\lkl,r, ,4 d ir'lfl L,                                                                                         09-IB-2005
                                                                      6ra raqwed N rqpand lo c collntiutt olla{amoaox utlut i, dis?16}s d wli,l oM, conttul nuotbv'   Tttd
       'iiii,ririir"o ilt I Pto f kork l,Eductlon
                 t

                             oirlorrtrrlr.x,narroioittrno,*'057!-Oll2.th6fnclv,qttrdmcomplvsfkiatwauion*lloa;oaqtttlnandm*orge5ainutslqrrfq,{tot..t
       laJmrilod,




                                                                                                       [xHIBrr .,c"
Case 4:19-cv-00016-JHM-HBB Document 1-5 Filed 02/11/19 Page 1 of 1 PageID #: 19




            Clvil Aalion No, 0GC.1462                                                           Hopkins DistiotCaurt

            Trover Clinlc   r   :                                                                             PLAINTITT,

            vs,                                 $!H{SlrJ       q   e$l}mf.tlrgN
            ThoshaJonos                                                                                   DEtsENDANT.
            po(-ro(-0501



            atroum from   Jcnusy 5, ?00?, pltc all court costs cxpended, and rs rocurity for   sald Judgnont levles on a1l
            of tho rtgh! lltl6 rnd iatsroEi of ths Do&ndant, "ltraoha Jonos, In rnd to any roal proporty looatad in
            Hopklna CoontY, Kontuclg.

                                                                N0Ir,-cJ

                   N0ilLC*.?O JIIOSMPIII DSBfOf You may be entiiled to an                              exemption under
            K,n,S. IETI60;64;ted below.               If   you bolleve you aro   entltled io asaert an excrnptron oeek
              -
            Iegal advieo,
                    In aditition to auy oxeaptlon of personal Froperty, an indivtdual dobtor'g.ag8regate
            lnteroet, not to oxcEocl $6,000.00 in value, in real or personal proporty tbat eqoh debior or a
            ilepen4on0 of euolr debtor usa! a8 g por[ranent rosidenos iu this etate' or in a burlal plot for
            ro.b debtor g! a depe1:dont of sqch ilebtor is exempt fmm sala under oxecubion, attaohrusnt
            or judgment, exggpt io forscloao a mortgago givon by the ownor of a homosteqd or for
            purcbaco noney duo thereon. llhia exemption ehall not apply if the debt or liabiliiy exrgted
            prior io tbe purchaoo oftho properW qr tha sreotion ofthe improvementd theroon'

                                                  0EETTtrIOATS OFSEEVIgE

                    Thls ls to cartifl that   a mpy of the forgoing was mrtlcd on Novombor 14, 2008 to Tlusha loner,
             l7l3 Htlt+rc* Dr,      BssL Mrdisonvllto KY {2431 in oomplianco with KRS 4?6,720(3).




             Mndisorlillo, KY 42431                                      Mailleonvllle, KY 4243 I
             (210)S2t-t44s                                               (270) 821.1445

             TIIIS COMMTJNTCATION IS TROM A DEBT COLLECTOR AND
             COLLECT A I'EBI, AND ANY INTORII{ATTON OBTAIIT{ED'I                                  flililil[Illllrilillruilffiill
                                                                                                  2000s065r0
             TEAT PURPOSE,                                                                        HOPKTNS CO, t(Y FEE S13.00
                                                                                                  PqESSNTPD'   reGEq   r   I,lE.20G O$$ PH
                                                                                                  RECoRDEDi 1r.1&2008
                                                                                                  O!VRASTECI{L€R
                                                                                                  ctffrll
                                                                                                  oYr tlcoucot lllrt
                                                                                                  Eroarffor{5
                                                                                                   BK: EN       7S
                                                                                                   PG2204.204
                                                            BooL ?9 Prga 294



                                                                                    Exr{lBn                     "[r'
Case 4:19-cv-00016-JHM-HBB Document 1-6 Filed 02/11/19 Page 1 of 2 PageID #: 20




                                        COMMONWEALTH OF KENTUCKY
         Boo[-8u-PAoErlL                   HOPKIN$ DISTRICT COURT
                                         crvrl AcTloN No. 09-c-00104


             ABC,FINANCE COMPANY,                                                                 PIAINTIFF,



                                              LIEN ON REAL ESTATE


              THASHA L. JONES,                                                              DEFENOANT.




                                                        Judgment Amount; 9554.82 +
                                                                                  Attorney {ees
                                                        lnterest from I I 1 4 I 2O0S

              THE FILING OF TH}S NOTICE IN THE COUNTY CLERK'S OFFTGE BELOW ACTS AS A
              LIEN UPON ALL BEAL ESTATE IN THAT COUNTY, IN WHICH THE JUDGMENT
              DEBTOR HAS ANY OWNERSHIP INTEREST.

                            TO THE CLERK OF THE GOUNTY STATED BELOW;

                        Pursuant to KRS426.78,youshall lmrnedhtely anter this Notlceof JudgmentUen
              in ttro llo pandene ftcode of youibficc, lo adar r lieri upon all roal *stsia In yiur Counly
              ln which lhs abovo JUDGMENT OEBTOR has any ownershlp lnterosl. You shall nolg )our
              ontry upon tha orlglnal o{ {hta Nollco, snd tqturn & oopy $er€sf tr tfie sltofity ,or thg
               Judgmeflt Creditrrr whose name and addre$ are below,


              TO: Hopklns County Clerk:                 NOTICE TO JUDGMENT DEBTOR:
                                                        YOU MAY BE ENTITLED TO AN
                                                        EXEfvIPTION UNDER KRS 427.060,
                                                        REPRINTED BELOW.
                                                        IF YOU BELIEVE YOU ARE
                                                        ENTITLED TOASSERTAN
                                                        EXEMPTTON, SEEK LEOAT
                                                        AOVICE.


              KRS 427.060: "ln addltlon lo eny exemptlon of pereonat property, an lndivlduel debtor's
              aggregal€ interest, not to oxoosd fle thousand dollare ($6,000,0o) in value, ln real or




                                                 Book 80 Pag6 ?1,
                                                                                El*llslT,ffillr
Case 4:19-cv-00016-JHM-HBB Document 1-6 Filed 02/11/19 Page 2 of 2 PageID #: 21




                                                                                                                     qb
              poftioml propor(y lhat such dobts or a dopsfldentof such debtor uses Bs E pormansnl
              rcgldence in thk stats, or ln a burial pht for such debto, or I depeodent 0f such debbr is
              e,(€rpt rrom sals und€r sxEcutlon, BuachmenlorJudgrrent. except to forectrose a mortgage
              glv*n by Srs,ounarof a hornoslsad orfo, Srchsso rnoney duo lheroon, thk exerritlon
              $hslt, ipl aBply lf tftq debt or llalillty sxlstsd prlor lo {ho purchate of thg prcperty or the
              Ergctlan of lho knprovemanls thgre$ll;'

              Icerllfy lhat a copy of thle Notlce of Judgrnent Llon on Real Estalo has bsen hand"
              dellvsrod or malled to the lasl known addrees of ihe ahovs

              March 19.2009,




                                                            Hopklnsvllla, Kentucky 42241
                                                            270)888-6300


              Copy senl tq;

              Thasha L, Jones
              1 713 E Hlllcrest Dr
              Madlsonvllle, KY 42431

              Hopklns County olstrict Court
              30 S Metn St
              Madleonvllle,   KY 42431


              PREPARED 8Y:




                           Virginla Street
                                                                                   illtuflffiiltffffrflfiilllluill
                                                                                    2000002s18
                                                                                   T{QPKINS CO, KY FEE $13.00
                                                                                   rifl,frflil, II.d /'l |l 1l i't .'d{ or'$ rh
                                                                                   REConDSDT     03.z$xme
                                                                                   ftVRAS1EC\LEF



                                                                                   EK: EN 80
                                                                                   FG:712-713



                                                  Book BO Pege   ?X3
